                      Case 18-19441-EPK      Doc 625    Filed 03/04/19    Page 1 of 2




         ORDERED in the Southern District of Florida on March 4, 2019.




                                                          Erik P. Kimball, Judge
                                                          United States Bankruptcy Court
_____________________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION
                                         www.flsb.uscourts.gov

        In re:                                                         Case No. 18-19441-EPK

        160 ROYAL PALM, LLC,                                           Chapter 11

              Debtor.
        __________________________________/

                            ORDER GRANTING MOTION TO WITHDRAW
                         AS COUNSEL OF RECORD FOR 20 EB-5 CLAIMANTS

                 THIS MATTER came before the Court for hearing on February 21, 2019 upon the
        Motion to Withdraw as Counsel of Record for 20 EB-5 Claimants [ECF No. 546] (the
        “Motion to Withdraw”) filed by Edward A. Marod, Esq. and the law firm Gunster, Yoakley &
        Stewart, P.A. and the Motion to Withdraw as Counsel of Record for 20 EB-5 Claimants
        [ECF No. 552] (the “Motion to Withdraw”) filed by David J. George, Esq. and the law firm
        George Gesten McDonald, PLLC and the response thereto [ECF No. 591].
                 Having considered the Motion to Withdraw and response, and being otherwise fully
        advised in the premises, it is ORDERED AND ADJUDGED that:
                Case 18-19441-EPK        Doc 625      Filed 03/04/19    Page 2 of 2



       1.       The Motions to Withdraw [ECF No. 546 and ECF No. 552] are GRANTED and
Edward A. Marod, Esq., and the law firm of Gunster, Yoakley & Stewart, P.A., and David J.
George, Esq., and the law firm of George Gesten McDonald, PLLC, are relieved of
responsibility for the further representation of the 20 EB-5 Investors/Creditors identified below:
    Client Name                Claim No.                Client Name               Claim No.
     Feng Guo                    04-1                  Shaoqing Zeng                48-1
    Tingting Sun                 09-1                   Qingyun Yu                  53-1
    Tonghui Luan                 10-1                  Yingjun Yang                 54-1
      Zhen Yu                     14-1                  Daqin Weng                  56-1
     Yawen Li                    15-1                 Xiaoping Zhang                57-1
      Xiao Sun                   16-1                      Ling Li                  58-1
      Li Zhang                   19-1                   Baoping Liu                 59-1
      Min Cui                    38-1                 Shaoping Huang                60-1
     Liyan Feng                   39-1                    Yi Zhao                   62-1
       Ruji Li                    41-1                  Changyu Liu                 63-1

       2.       Future service of all pleadings and other papers to the 20 EB-5 Investors/Creditors
identified above shall be by mail, c/o Effie Liu, Room 503, Tower 2, Phase I of Excellence City,
No. 128 ZhongKang Road, Shenzhen City, Guangdong Province, China 518048, Telephone +86-
755-82805800 with a courtesy copy by e-mail care of Baoping (“Effie”) Liu at
Effie.Liu@huameiim.com.
                                                ###

Submitted by:

Edward A. Marod
Gunster Yoakley & Stewart, P.A.
777 S. Flagler Drive, Suite 500 East
West Palm Beach, FL 33401
Telephone: (561) 650-0660
Email: emarod@gunster.com


Edward A. Marod is directed to serve a copy of this order on all appropriate parties and file a
certificate of service.




                                                 2
